Citation Nr: 1637317	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  04-39 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:  Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1963 to December 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In June 2005, the Veteran appeared in Washington, D.C. and testified at a hearing before the undersigned.  A transcript has been associated with the claims file. 

In September 2005, the Board reopened and denied on the merits the Veteran's claim of service connection for residuals of a low back injury.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2007 Memorandum Decision, the Court, in pertinent part, vacated the September 2005 Board decision with regard to the denial of service connection for a low back disability, and remanded the case to the Board for additional development and consideration of that issue.

This matter was remanded for additional development in July 2008.  In March 2009, the Board denied service connection for a low back disability.  The Veteran appealed this decision to the Court.  In February 2010, the Court issued an order which vacated the March 2009 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in a Joint Motion for Vacatur and Remand (Joint Motion) by the parties.

In July 2010 and September 2011, the Board remanded the claim for additional development.  In July 2013, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA), which was received in September 2013.  The Veteran has been notified of the opinion and offered an opportunity to respond; his attorney submitted additional written argument in October 2013.  In February 2014, the matter was remanded once again for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2014, the Board remanded the case to obtain records of all treatment and/or evaluation for low back complaints received by the Veteran since his discharge from service, to specifically include from (1) the state penitentiary where he was incarcerated from 1971 to 1975, (2) records in connection with all Worker's Compensation claims he has filed since service, and (3) records in connection with all employment examinations since his separation from service.  In connection with this request, in December 2014, the Veteran provided VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (Authorization), for the Missouri State Archives, Lee Rowan Company (employer) and Worker's, Inc. Work Hardening Program.  

In a January 2015 response from the Missouri State Archives, VA was notified that the Missouri State Archives does not hold medical records of inmates in the state correctional system.  Rather, these records are in the custody of the Missouri Department of Corrections.  Contact information for the Department of Corrections Records Department was also provided.  Review of the record does not show that VA has requested the Veteran's records from the Missouri Department of Corrections.  In addition, a January 2015 response from the Veteran's employer notes that they are a plastics company and do not have medical records.  Although the Authorization requested "ANY and all information pertaining to" the Veteran, the response suggests that the search for records was limited to the Veteran's medical records only and did not include his personnel records.  Finally, the Veteran has reported that he was treated by P. Contanzaro, M.D.; however, records from Dr. Contanzaro are not available for review and the record does not suggest that VA has attempted to obtain such records.  See October 12, 1999 Authorization and arguments from the Veteran's attorney, including the March 25, 2016 Written Brief Presentation.  As records from the Missouri Department of Corrections, personnel records from his employer, and records from Dr. Contanzaro may be pertinent (perhaps critical) to the Veteran's claim, development for such records on remand is necessary.  [Notably, a January 2015 response from Worker's Inc. Work Hardening Program notes that a complete and thorough search of records failed to identify any treatment records for the Veteran.]  

The February 2014 Board remand also requested that, in connection with any examination of the Veteran, the examiner review the Veteran's claims folder (which is now comprised solely of electronic records, after all paper records have been scanned and uploaded to an electronic file), to specifically include the Joint Motion by the parties and arguments from the Veteran's attorney, and elicit a detailed history from the Veteran.  While it was a fairly comprehensive, the March 2015 examination report (and May 2015 addendum opinion) does not specifically show that the examiner reviewed the Joint Motion by the Parties (although it is acknowledged that he reviewed VBMS (Veterans Benefit Management System) and VVA (Virtual VA), which are VA's secure electronic processing systems containing the entire claims file, as all paper files in this case have now been scanned/uploaded to the electronic systems); does not specifically reflect consideration of the arguments from the Veteran's attorney (e.g., arguments to the effect that medical opinions are flawed where the examiner relies on the absence of contemporaneous treatment records during and after service to deny a claim); and indicates that the history elicited from the Veteran is limited to the in-service back injury and residual back symptoms for the remainder of service and his post-service employment/work history (whereas post-service medical history was not elicited from the Veteran but was based solely on review of the Veteran's claims file).  

Further, in a June 2016 argument, the Veteran's representative asserts that the March 2015 VA examination and May 2015 addendum opinion were inadequate in part because the examiner did not address the impact of additional records from the 1970s (obtained pursuant to the February 2014 be remand), allegedly showing a continuity of back symptoms prior to worker's compensation claims and the Veteran's weight gain.  Indeed, in addressing the VA outpatient records dated from 1975 to 1979 that were obtained, the examiner stated that they did not show any significant back problems from 1970 to 1977, which is a comment suggestive that there may have been problems, albeit of little significance.  Further explanation of rationale is needed to clarify whether there was any continuity of back symptomatology during this period.  

Given the foregoing observations and assertions by the Veteran's representative, the Board finds that another VA opinion is necessary to address deficiencies in order to decide the Veteran's claim.  

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directives.  In light of the foregoing, the Board - mindful of the prolonged period of time in which this matter has been on appeal - has no choice but to return the case to the RO for completion of the development.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to provide medical releases (or updated medical releases, as necessary) authorizing VA to secure complete records on his behalf in relation to any private treatment and/or evaluation he has received for low back complaints, for the following:  

(a) Missouri Department of Corrections, in relation to his period of incarceration from 1971 to 1975;  
(b) His employer (Lee Rowan Company), including all personnel records and records in connection with any Worker's Compensation claims he has filed; and 
(c) P. Contanzaro, M.D.

The AOJ should also associate with the claims file any updated records of VA treatment the Veteran has received for his back complaints.  

The Veteran should be notified if any records he identified are not received pursuant to the RO's request. 

2.  After completion of the foregoing, the AOJ should arrange to have the Veteran undergo a VA orthopedic examination, by an examiner different from the one who provided previous opinions in August 2008, July 2010, and July 2012, to determine the nature and etiology of his low back disability.  The claims file, to specifically include the February 2010 Joint Motion by the parties, arguments from the Veteran's attorney (e.g., those to the effect that medical opinions are flawed where the examiner relies on the absence of contemporaneous treatment records during and after service to deny a claim), and this remand, must be reviewed by the examiner in conjunction with the examination, and any indicated studies or tests should be completed and reported in detail. 

After reviewing the claims file and examining the Veteran (including eliciting a detailed medical history of his in-service injury and post-service symptoms), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current low back disability is related to injury or disease during his period of service from December 1963 to December 1967. 

The examiner is asked to provide an opinion as to whether the Veteran's current low back disability is consistent with (or reasonably may be considered residuals of) the type of injury the Veteran relates he sustained in service, considering accepted medical principles pertaining to the history, manifestation, clinical course, and character of the current low back condition.  The examiner should reconcile any differences in opinion from the VA examination reports of August 2008, July 2010, July 2012, and March 2015 (with May 2015 addendum), and from the VHA opinion of September 2013.  

In providing a response, the examiner should assume that the Veteran sustained a low back injury in service (i.e., being hit playing football in 1964) and is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner disagrees with the Veteran's reports, the examiner must provide an explanation for such disagreement.  To that end, the examiner should not base an opinion that is adverse to the Veteran's claim exclusively on the absence of contemporaneous medical records of treatment/evaluation of the low back during and after service for many years, as a negative opinion must not be based solely on the lack of this type of evidence.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If the examiner is unable to render any opinion requested, it should be so noted in the record, along with a full explanation for why it cannot be done.

3.  After completion of the foregoing, the AOJ should review the expanded record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

